

113 S1902 IS: Health Exchange Security and Transparency Act of 2014
U.S. Senate
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1902IN THE SENATE OF THE UNITED STATESJanuary 9, 2014Mr. Barrasso (for himself, Mr. Johanns, Mr. Coburn, Mr. Cochran, Mr. Isakson, Mr. Moran, Mr. Hatch, Mrs. Fischer, Mr. Scott, and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require notification of individuals of breaches of personally identifiable information through Exchanges under the Patient Protection and Affordable Care Act.1.Short titleThis Act may be cited as the Health Exchange Security and Transparency Act of 2014.2.Notification of individuals of breaches of personally identifiable information through PPACA ExchangesNot later than two business days after the discovery of a breach of security of any system maintained by an Exchange established under section 1311 or 1321 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031, 18041) which is known to have resulted in personally identifiable information of an individual being stolen or unlawfully accessed, the Secretary of Health and Human Services shall provide notice of such breach to each such individual.